DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a segment body disposed inside the casing” in line 3 and “coupled to the inner circumferential surface of the casing” in lines 5-6. It is unclear whether the casing is meant to be part of the invention or not as the invention seems to be drawn just to the ring segment. This renders the claim indefinite. 
Claim 1 recites “spaced apart from each other along a flow direction of fluid flowing through the casing” in lines 6-7. It is unclear what direction the flow direction of the fluid flowing through the casing is. This renders the claim indefinite. 
Claim 1 recites “through which cooling air flows ” in lines 7-8. It is unclear where the cooling air comes from as the invention seems to be drawn just to a ring segment. This renders the claim indefinite. 
Claim 2 recites “in the radial direction of the casing” in line 2. It is unclear what direction this is, since the invention seems to be drawn just to the ring segment. This renders the claim indefinite. 
Claim 3 recites “passing through an upstream end of the segment body in the flow direction of the fluid flowing through the casing” in lines 8-9. It is unclear what the upstream end of the segment body relative the flow direction of the fluid flowing through the casing, since the invention seems to be drawn just to the ring segment. This renders the claim indefinite. 
Claim 4 recites the limitation "the first cooling channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second cooling channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a plurality of ring segments” in line 1. It is unclear how there can be a plurality of ring segments when the invention is drawn to a singular ring segment. This renders the claim indefinite. 
Claim 8 recites “the plurality of immediate cavities are bend radially inward …to a radially outer portion of the second auxiliary cavity” in lines 2-4. It is unclear what direction radially inward is, since the radial axis has not been established relative the ring segment. This renders the claim indefinite. 
Claim 9 recites the limitation “a plurality of ring segments” in line 1. It is unclear how there can be a plurality of ring segments when the invention is drawn to a singular ring segment. This renders the claim indefinite. 
Claims 6-7 and 10 are rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 8,388,300).
Regarding claim 1, Liang (Fig. 1 and 5) discloses a ring segment (15) installed on an inner circumferential surface of a casing (11) and disposed to face an end of a blade (16) disposed inside the casing (11), the ring segment (15) comprising: a segment body disposed inside the casing (11) in a radial direction of the casing (11) and having a channel through which cooling air flows; and a pair of segment protrusions protruding outward from the segment body, coupled to the inner circumferential surface of the casing (11), and spaced apart from each other along a flow direction of fluid flowing through the casing (11) to form an RS cavity through which cooling air flows, wherein the segment body includes a cavity (19) for supplying the cooling air introduced from the RS cavity to the channel. Refer to Fig. I and II below.  

    PNG
    media_image1.png
    442
    685
    media_image1.png
    Greyscale

Fig. I. Liang, Fig. 1 (Annotated)

    PNG
    media_image2.png
    246
    555
    media_image2.png
    Greyscale

Fig. II. Liang, Fig. 5 (Annotated)
Regarding claim 2, Liang discloses the ring segment according to claim 1, wherein Liang (Fig. 1 and 5) further discloses that the channel is disposed close to the segment body in the radial direction of the casing (11) and comprises a plurality of cooling channels through which cooling air flows upstream or downstream in the flow direction of the fluid, the cavity (19) includes a cooling cavity disposed outside the plurality of cooling channels, and the segment body includes a plurality of cooling holes through which cooling air is supplied to the cooling cavity from the RS cavity. Refer to Fig. III below. 

    PNG
    media_image3.png
    494
    724
    media_image3.png
    Greyscale

Fig. III. Liang, Fig. 5 (Annotated)
Regarding claim 3, Liang discloses the ring segment according to claim 2, wherein Liang (Fig. 1 and 5) further discloses that the plurality of cooling channels comprise: a plurality of first cooling channels passing through a downstream end of the segment body in the flow direction of the fluid flowing through the casing (11), extending upstream from the downstream end of the segment body, and extending in a reverse direction downstream from an upstream side of the segment body; and a plurality of second cooling channels alternately disposed with the plurality of first cooling channels, passing through an upstream end of the segment body in the flow direction of the fluid flowing through the casing, extending downstream from the upstream end of the segment body, and extending in a reverse direction upstream from a downstream side of the segment body. Refer to Fig. III above.   
Regarding claim 5, Liang discloses the ring segment according to claim 1, wherein Liang (Col. 1, lines 37-39; Fig. 1) further discloses a plurality of ring segments (15) are provided and arranged at intervals in a circumferential direction of the casing (11), the channel comprises a plurality of auxiliary channels from which cooling air is blown to the segment body of a next ring segment (15), and the cavity (19) comprises a first auxiliary cavity supplying cooling air to the plurality of auxiliary channels. Refer to Fig. IV below.   

    PNG
    media_image4.png
    405
    565
    media_image4.png
    Greyscale

Fig. IV. Liang, Fig. 5 (Annotated)
Regarding claim 9, Liang discloses the ring segment according to claim 1, wherein Liang (Col. 1, lines 37-39; Fig. 1) further discloses a plurality of ring segments (15) are provided and arranged at intervals in a circumferential direction of the casing (11), the channel comprises a plurality of cooling channels disposed adjacent to an inner surface of the segment body in the radial direction of the casing (11) and a plurality of auxiliary channels spaced apart from the plurality of cooling channels in the circumferential direction of the casing (11) and configured to blow cooling air to the segment body of a next ring segment (15), and the cavity (19) comprises a cooling cavity disposed outside the plurality of cooling channels and a first auxiliary cavity spaced apart from the cooling cavity in the circumferential direction of the casing and configured to supply cooling air to the plurality of auxiliary channels. Refer to Fig. V below.   

    PNG
    media_image5.png
    380
    530
    media_image5.png
    Greyscale

Fig. V. Liang, Fig. 5 (Annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 8,388,300) in view of Snook (US 7,419,362).  
	Regarding claim 11, Liang (Fig. 1, 2, and 5) discloses a turbo machine (abstract: gas turbine engine) comprising: a stator comprising a casing (11) through which fluid passes, a vane (14) coupled to an inner circumferential surface of the casing (11) to guide the fluid, and a ring segment (15) installed on the inner circumferential surface of the casing (11) and disposed between vanes (14) adjacent to each other in a flow direction of the fluid; and a rotor (represented by blade 16) and a blade (16) and rotated by the fluid, wherein the ring segment (15) comprises: a segment body disposed inside the casing (11) in a radial direction of the casing (11) and having a channel through which cooling air flows; a pair of segment protrusions protruding outward from the segment body, coupled to the inner circumferential surface of the casing (11), and spaced from each other in a flow direction of the fluid flowing through the casing (11) to form an RS cavity through which cooling air flows, and wherein the segment body includes a cavity (19) for supplying the cooling air introduced from the RS cavity to the channel. Refer to Fig. I and II above. 
	Liang fails to explicitly disclose that the rotor comprises a disk installed inside the stator and that the blade is coupled to an outer circumferential surface of the disk. 
	Snook (Abstract, Fig. 1) teaches a turbine where the blade is coupled to the outer surface of a disk. Snook teaches that this is done by sliding the blade root into slots on the disk. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liang to install a disk within the stator with slots, as taught by Snook, in order to couple the blades to the rotor. 
	Regarding claim 12, Liang discloses the turbo machine according to claim 11, wherein Liang (Fig. 5) further discloses that the channel is disposed close to the segment body in the radial direction of the casing and comprises a plurality of cooling channels through which cooling air flows upstream or downstream in the flow direction of the fluid, the cavity (19) includes a cooling cavity disposed outside the plurality of cooling channels, and the segment body includes a plurality of cooling holes through which cooling air is supplied to the cooling cavity from the RS cavity. Refer to Fig. III above.   
	Regarding claim 13, Liang discloses the turbo machine according to claim 12, wherein Liang (Fig. 5) further discloses the plurality of cooling channels comprise: a plurality of first cooling channels passing through a downstream end of the segment body in the flow direction of the fluid flowing through the casing (11), extending upstream from the downstream end of the segment body, and extending in a reverse direction downstream from an upstream side of the segment body; and a plurality of second cooling channels alternately disposed with the plurality of first cooling channels, passing through an upstream end of the segment body in the flow direction of the fluid flowing through the casing (11), extending downstream from the upstream end of the segment body, and extending in a reverse direction upstream from a downstream side of the segment body. Refer to Fig. III above.   
	Regarding claim 15, Liang, as modified, discloses the turbo machine according to claim 11, wherein Liang (Col. 1, lines 37-39; Fig. 1), as modified, further discloses a plurality of ring segments (15) are provided and arranged at intervals in the circumferential direction of the casing (11), the channel comprises a plurality of auxiliary channels from which cooling air is blown to the segment body of a next ring segment (15), and the cavity (19) comprises a first auxiliary cavity supplying cooling air to the plurality of auxiliary channels. Refer to Fig. IV above.   
	Regarding claim 19, Liang discloses the turbo machine according to claim 11, wherein Liang (Col. 1, lines 37-39; Fig. 1), as modified, further discloses a plurality of ring segments (15) are provided and arranged at intervals in the circumferential direction of the casing (11), the channel comprises a plurality of cooling channels disposed adjacent to an inner surface of the segment body in the radial direction of the casing (11) and a plurality of auxiliary channels spaced apart from the plurality of cooling channels in the circumferential direction of the casing (11) and configured to blow cooling air to the segment body of a next ring segment (15), and the cavity (19) comprises a cooling cavity disposed outside the plurality of cooling channels, and a first auxiliary cavity spaced apart from the cooling cavity in the circumferential direction of the casing (11) and configured to supply cooling air to the plurality of auxiliary channels. Refer to Fig. V above.   

Allowable Subject Matter
Claims 4, 6-8, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camus (US 7,517,189) discloses a ring segment with cooling passages opening at the leading edge of the ring segment and between adjacent ring segments. 
Pietraszkiewicz et al. (US 8,123,466) discloses a ring segment with a cooling configuration with a cavity with a partition. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745